DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emura (US 2021/009117).
Regarding claim 1, Emura discloses an apparatus for controlling autonomous driving of a vehicle (autonomously driven vehicle apparatus, method, and system; Emura at Fig. 1, abstract), the apparatus comprising:
A processor (controller 41 and/or controller 30 contains a processor; Emura at 0033, 0037) configured to control autonomous driving (independently or at the control of controller 41, controller 31 controls the vehicle; Emura at 0035).
A storage configured to store data and an algorithm to be executed by the processor to control the autonomous driving (both controllers maintain internal storage, as well as storage 42 or 32; Emura at 0034, 0035, 0037, 0038).
Wherein the processor is configured to: determine whether a target vehicle is stopped (preceding vehicle 102 is parked; Emura at 0044), where the target vehicle is in front of a host vehicle and travelling in a travelling lane of the host vehicle (Emura at Figs. 3A, 3B); and when the target vehicle is stopped, determine whether the target vehicle is stopped due to (being) parked, and perform a passing control based on determining whether the target vehicle is stopped due to (being) parked (vehicle is autonomously controlled on avoidance path 300 to pass the parked vehicle; Emura at 0046, 0050, 0051). 

Regarding independent claims 12 and 14, Emura discloses a system and method (driving assist system and method; Emura at abstract, 0007) comprising:
A sensing device configured to sense a position of a host vehicle in a travelling lane and a target vehicle in front of the host vehicle (obstacle, a parked vehicle, detected in lane of travel of host vehicle detected by environment sensors; Emura at 0032, 044).
A vehicle autonomous driving control apparatus configured to: determine whether the target vehicle is stopped, based on sensing information from the sensing device; determine whether the target vehicle is stopped due to (being) parked; and when the target vehicle is stopped, perform a passing control based on determining whether the target vehicle is stopped due to (being) parked (avoidance path generated to avoid the parked vehicle, and the host vehicle is autonomously controlled along the avoidance path; Emura at 0044, 0045, 0048).

Regarding claims 3 and 15, Emura discloses wherein the processor is configured to: determine whether the target vehicle has been already stopped since a time point at which the target vehicle is sensed by a sensor (vehicle is determined to be parked in a lane of travel from when it is sensed; Emura at 0044, 0045).

Regarding claims 4, and 16, Emura discloses when the target vehicle is determined as being temporarily stopped, determine at least one of a position of a present travelling lane (following a vehicle in stop and go traffic, position of target vehicle ascertained; Emura at 0022, 0023, 0031, 0045).

Regarding claim 7, Emura discloses determine at least one of a position of a present travelling lane (vehicle situation information including a current lane of travel; Emura at 0032), a direction of a front/rear surface of the target vehicle (relative position of target object, i.e. preceding vehicle traveling in the current lane of travel; Emura at 0031, 0032, 0049) and determine whether the target vehicle is stopped due to (being) parked, when the target vehicle has been already stopped (Emura at 0044).

Regarding claim 9, Emura discloses immediately perform the passing control of the host vehicle when the target vehicle is parked (vehicle travels avoidance path, avoidance path a function of TTC; Emura at 0023, 0045).

Regarding claim 13, Emura discloses a camera configured to photograph the target vehicle; and a radar sensor configured to sense movement of the target vehicle (Emura at 0032).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emura, as cited above, and further in view of Ito (US 2020/0139966).
Regarding said claims, while Emura discloses determining that the vehicle is parked in a state that the position of the present traveling lane is an outermost lane of traveling lanes (e.g. Emura at Fig. 3A and 3B), but is silent as to wherein the processor is configured to: determine that the target vehicle is parked based on at least one of followings: the target vehicle is in a reverse direction; the trunk is open; the side mirror is closed; the tire alignment direction of the target vehicle is uniform; or the lamp of the target vehicle is turned off (Emura determines if preceding vehicle is parked, but does not go into sufficient detail on how the determination is made).
	Ito, in a similar invention in the same field of endeavor, teaches a parked vehicle determination device, wherein the parked vehicle determination can be made as an observation of an unlit brake lamp of the vehicle (Ito at 0027).
	It would be obvious to one of ordinary skill in the art at the time of the invention to augment the base invention of Emura with the determination of Ito.  Doing so would provide for a multitude of sensed inputs to more accurately determine if the preceding vehicle is parked.

Claim Objections
4.	Claims 5, 6, 10, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Subsequently, claims 17 and 18 are objected to due to dependency on their respective claims.

Response to Arguments
5.	Applicant’s contention (see section II filed 09 August 2022) with respect to the rejection of claims 3-8 and 15-20 under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of claims 3-8 and 15-20 under 35 U.S.C. 112(b) has been withdrawn.  

6.	Applicant’s contention (see section III filed 09 August 2022) with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(2) has been fully considered and is not persuasive.
Applicant has contended that since Emura only discloses detecting a parked vehicle and not the separate situations added to the amended claim, Emura does not disclose that which is claimed.
The examiner respectfully disagrees;  amended claim 1 provides a closed group of alternative limitations detailing identified situations in which passing control may be performed: traffic flow, the driver temporarily stopping the vehicle, or being parked.  Given the broadest reasonable interpretation of the amended, alternative embodiments, only one of the situations must be included at minimum by the prior art to meet anticipation of the claim.
When examining an application, personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  Also see MPEP 2173.01, 2173.05, 2117(I).
Since Emura, as cited above, anticipates determining whether the target vehicle is stopped due to (being) parked and subsequently perform a passing control based on determining whether the target vehicle is stopped due to (being) parked, the examiner maintains the rejection of claim 1 (as well as independent claims 12 and 14) under 35 U.S.C. 102(a)(2) for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

7.	Although not specifically argued, all remaining claims remain rejected under their respective grounds/rationales and applicable prior art for those reasons cited above, and those mentioned in the prior office action which is incorporated herein.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        13 October 2022